       Case 1:21-mj-00350-RMM Document 10 Filed 04/27/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                   Plaintiff,
v.                                              CASE NO.: 21-00350

                                                HON. ROBIN M. MERRIWEATHER
JERAMIAH CAPLINGER,

                   Defendant.
                                      /

                                  APPEARANCE

To:   Clerk of the Court and All Parties of Record:

      Enter my appearance as Counsel in the case for Defendant.

      I certify that I am admitted to practice in the Court.

                                          Respectfully submitted,

                                          FEDERAL COMMUNITY DEFENDER


                                          s/James R. Gerometta
                                          Assistant Federal Defender
                                          613 Abbott Street, Suite 500
                                          Detroit, MI 48226
                                          Phone: 313-967-5839
                                          E-mail: james_gerometta@fd.org
                                          P60260

Dated: April 27, 2021
        Case 1:21-mj-00350-RMM Document 10 Filed 04/27/21 Page 2 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                     Plaintiff,
v.                                               CASE NO.: 21-00350

                                                 HON. ROBIN M. MERRIWEATHER
JERAMIAH CAPLINGER,

                     Defendant.
                                        /

                            CERTIFICATE OF SERVICE

        I, hereby certify that on April 27, 2021, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of such
filing to all parties of record.

                                            FEDERAL COMMUNITY DEFENDER


                                            s/James R. Gerometta
                                            Assistant Federal Defender
                                            613 Abbott Street, Suite 500
                                            Detroit, MI 48226
                                            Phone: 313-967-5839
                                            E-mail: james_gerometta@fd.org
                                            P60260

Dated: April 27, 2021
